 LEASCO, INC.Leasco,Inc.andJames E.Bender.Case 6-CA-19520June 30, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn February 26, 1988, Administrative LawJudge Richard H. Beddow Jr. issued the attacheddecision.The Respondent filed exceptions and asupporting brief, and the General Counsel filed abrief in support of the judge's decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Leasco,Inc.,Dubois, Pennsylvania, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the Order.1The Respondent has excepted to someof the judge's credibility find-mgs The Board's establishedpolicy isnot to overrule an administrativelaw judge'scredibilityresolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188F 2d 362 (3d Cit. 1951)iWe have carefullyexamined the record and find no basis for reversingthe findingsIn his analysis, the judge erroneously attributed to Terminal ManagerRamey the statement made to a groupof driversthat he would be gladto take his coatoff and "go to the backroom"to finish a discussion withthe drivers The judge's findings of fact and the record indicate,howev-er, that CompanyOfficialGerryMeyers made this offer In our view, itisof little importwhetherthe offer was voicedby Ramey or by MeyersBoth are agentsof theRespondent The significanceof theoffer, espe-ciallywhenconsidered along with driver Bowman's oral acceptance ofthe challenge,is that it indicated that a certain degree of bravado was notunusual in this particular employment setting.Accordingly,although wedo not condone the Charging Party Bender'suseof profanity,we doagree with the judge that Bender's statement to official Bruce Andersonthat"if you're taking my truck, I'm kicking your ass right now," consti-tutes a colloquialism that standing alone does not convey a threat ofactual physical harm.Under all the factual circumstances here, we affirmthe judge's conclusion that Bender's conduct was not so egregious as torender his concerted activity unprotected or to make him unfit for fur-theremployment SeeConsumersPower Co,282 NLRB 130(1986).Charles H.SaulEsq.,for the General Counsel.Edward R. Noonan, Esq.,of Pittsburgh, Pennsylvania, forthe Respondent.DECISION549STATEMENT OF THE CASERICHARD H. BEDDOW JR., Administrative Law Judge.This matter was heard in Dubois, Pennsylvania, on 11February 1987. Subsequent to an extension of filingdates,briefswere filed by all parties. The proceeding isbased on a charge filed 26 September 19861 by James E.Bender, an individual. The Regional Director's com-plaint dated 10 November 1986, as amended,2 allegesthatRespondent Leasco, Inc., of Indianapolis, Indiana,violated Section 8(a)(1) of the National Labor RelationsAct by terminating Bender because of his protected con-certed activities.Subsequent to the close of the hearing, Respondentmade a timely request to reopen the record and the Gen-eral Counsel replied. By Order dated 4 March 1987 themotion was denied.On a review of the entire record in this case and frommy observation of the witnesses and their demeanor, Imake the followingFINDINGS OF FACT1.JURISDICTIONRespondent is a corporation that leases motor vehiclesand the services of drivers to an affiliated company, acommon carrier by motor vehicle certified to engage ininterstate and foreign commerce. It has an office andplace of business in Indianapolis,Indiana, and performsservices in States other than Indiana, including Pennsyl-vania.During the 12-month period ending 31 August1986,Respondent had gross revenues in excess of$50,000 for services performed directly at locations out-side Pennsylvania and it admits that at all times materialithas been an employer engaged in commerce within themeaning of Section2(6) and (7) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICEJames E.Bender was one of over 150 drivers based atthemotor carrier's Dubois, Pennsylvania terminal andhad been employed by Respondent for over a year untilhe was terminated on 12 September for allegedly threat-ening a company official in a confrontation that occurredthe previous evening.Respondent'semployees are not represented by aunion.On 11 September the Dubois terminal was visitedby company officialsGerryMeyers and Bruce Andersonto inform drivers that the motor carrier operations weregoing to be changed to a "slip seat"operation and thatregular tractors would no longer be "assigned"to them.Later that day, after hearing indirectly about the change,several drivers,including Bender,who had not yet beenformally notified of the conversion, met that eveningafter work at a local bar to discuss what was happening.1All following dates will be in 1986 unless otherwise indicated.2In accordance with provisions made at the hearing the GeneralCounsel filed a second amended complaint that incorporates oral amend-ment made at the hearing The Respondent also filed an amended answerand both documents(Bd. Exhs.2(a) and(b)) are received into evidence289 NLRB No. 72 550DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBender and other drivers were highly upset by thechange because it meant that they would no longer drivethe same vehicle each day but would change to differentunits and be faced with operating equipment of conditionunknown and that had been used and slept in by otherdrivers.They also were upset because they no longerwould be able to drive vehicles to their home as wastheir practice and because they had experienced serious,undesirable problems using the "slip seat"method whentheyworked for other companies. Near midnight thedrivers learned that Anderson and Meyers had gone to alounge at the Dubois Ramada Inn. Approximately sevendrivers, including Bender and drivers John Slike, RonaldDinklocher, JohnDavies,DannyWilliams,DonaldManges, and Rummel went to the Ramada "to get someanswers."The drivers each had about five to six beers during theevening, which they said was not an abnormal amount,prior to arriving at the Ramada Inn between 12:30 and 1a.m. they found Anderson in the company of trainer anddispatcher Douglas Mills and two girls, Stephanie Scott,an assistantdispatcher and Kim Jenny, a traffic clerk, allemployed at the Dubois terminal. Bender who led thedrivers into the lounge approached the group and asked,"Who's the bigwig from Indianapolis?" Bender and thedrivers were then introduced to Anderson. Then Bender,joined by the other drivers, particularly John Slike,began to voice their concerns about the switch to a "slipseat" system and Respondent's taking away their as-signed trucks. Anderson initially refused to discuss thematter,saying this was neither the time nor the place.The conversation became loud and profane (a band alsowas playing for part of this period), and Bender accusedAnderson of "giving us a bunch of bullshit." Scott testi-fied that she told the drivers "to shut the fuck up" be-cause they were interrupting her "good time."Severaldrivers testified that Anderson would not discuss theircomplaints and appeared to have a "smirk" on his face.Kim Jenny also testified that Anderson's face had "like asmirk." Jenny also testified that she heard someone tellAnderson "I'm going to kick your ass, or something tothat effect" and believes that it was Jack Slike or DannyWilliams.Slike testified that he,Bender,and Williams were talk-ingmore than the others, that Williams' behavior wasthe most "radical" (Williams had already told the otherdrivers he was leaving for another job the next day) butthat he did not make the remark to Anderson. He re-calledhearingBender tellAnderson "he could beknocked off of the stool." Bender recalls that he wasupset that Anderson would not even discuss the matterwith them and further upset by Anderson's smugness,and told Anderson that "you shouldn't be like that topeoplewhen they are asking you a question becausesome day, somebody is eventuallygoing toknock youoff your barstool."Anderson testified that he had dinner around 9 p.m.and then joined Mills at the bar around 10 p.m. and hadtwo or three drinks prior to the arrival of the drivers. Hedid not know Bender at the time of the confrontation butrecalls that Bender persisted in talking and said, "Ifyou're taking my truck, I'm kicking your ass right now."Andersonsaidthe comment was repeated at least oncebutwas not accompanied by any raising of a fist ormotion toward him; however, he said Bender pointed afinger at him, as if to emphasize his point. Anderson tes-tified thatWilliams also said he would kick his "ass."Anderson admitted that he has commonly heard suchvulgarities around truckdrivers; however, the commentwas not previously directed at him as a manager. He tes-tified that he was "concerned" about the confrontationwith the group of emloyees but was not "upset" andmade no effort to leave. After he did leave the bar area,he remained nearby and talked with some of the otherdrivers for about 10 minutes.The next day between 8 or 8:30 a.m., Bender, Slike,and driver Donald Bowman went to Respondent's termi-nal and asked Manager Richard Ramey for a meetingwithMeyers; however, Meyers was not yet present.Bowman repeated the request between 9:30 and 10 a.m.,when approximately 20 to 30 drivers were in the drivers'lounge.About 5minutes later,Bender was called intoRamey's office and was told by Ramey that he was firedfor "harassing a company official." Bender denied har-assing a company official and tried to explain to Rameywhat had occurred. Ramey told Bender that he had 5minutes to clear out his truck and get off Respondent'sproperty.Anderson,Meyers, and Ramey held a meeting withabout 12 to 14 drivers, including Bowman and Slikeabout 11:30 a.m. Meyers told the employees that some"radicals" went to the Ramada Inn the previous eveningand that the "culprit" had been taken care of-dis-charged.Two witnesses testified that Meyers told the driversthat if any of them wished to continue their discussion,he would be glad to take his coat off and meet them inthe backroom after themeeting.Bowman responded thathe was there to find out about his job, but if Meyerswanted to, he would join Meyers in the backroom. Nofight occurred and Bowman was not disciplined as aresult of his challenge to Meyers.Anderson testified that when he went to the terminalthe followingmorningMills identified Bender and Wil-liams tohim and Anderson told Meyers "what tookplace and how the threats were made to me (by bothBender and Williams),that I was going to get my asskicked." Sometime prior to 10 a.m. Meyers called Indi-anapolis, spoke to some unidentified person at the com-pany's office and informed Anderson that Bender wouldbe fired.Mills testified that neither he nor Anderson rec-ommended that anyone be fired and that he was justasked to identify the drivers for Anderson.Terminal Manager Richard Ramey testified that about10 days before the incident Williams had informed himthat he would be quitting for another job. Ramey said hetoldWilliams he was a good driver and that he was wel-come back if things did not work out. On 12 SeptemberWilliams went to the terminal to see if they wanted himto complete delivery of a load he had brought in the pre-vious evening but was told a local driver would do it.He went to Ramey's office around 10 a.m., confirmedthat it was his last day, waited a short while, and filled LEASCO, INC.out and signed a resignation form supplied by Ramey.He was not asked about the previous evening and nomention of it was made. Williams recalls that Rameyshook his hand and again was told he was a good driverand to come back if he needed to. Ramey, however, in-dicated that this comment was made only at the earlieroccasion.Ramey also testified that he was told by Meyers to ter-minate Bender between 8:30 and 9:30 a.m. Meyers toldhim he had just talked to "corporate" to bring Bender in,terminate him, and give him 10 or 15 minutes to get offthe property. No other names were mentioned. Rameypreviously had overheard Anderson, Meyers, and Millsmention Williams when they were talking about the inci-dent, and he told them that Williams had already givennotice that he was quitting. He heard no statement thattheywere considering any discipline forWilliams.Ramey said he called Bender to his office and told himthat he screwed up last night, threatened a company offi-cial, and that he had been instructed by Meyers to termi-nate his employment. Bender argued that it did nothappen on company property and asked what was goingto happen to the other drivers. Ramey replied he did notknow, it was not his decision. On cross-examinationRamey was asked why he did not fire Williams and hesaid that it was because he had already quit. He did notindicate whether anyone had suggested or inquired aboutalso terminating Williams.Ramey also stated that he overheard Anderson's initialconversation with Meyers that morning, which occurredin an open area outsidehis office, and recalls that Ander-son's first words were "you should have been with melast night, I almost got my ass kicked."III.ADMISSIONSAND STIPULATIONSIn its answer to the second amended complaint, Re-spondent admits that, on the evening of 11 September1986, Bender concertedly complained regarding wages,hours, and working conditions. Respondent further stipu-lates that, by the same conduct, Bender was engaged inconcerted activity for mutual aid or protection.IV. DISCUSSIONThe sole issue in this proceeding is whether Benderengaged inmisconduct sufficient to deny him the protec-tion his concerted protest would have otherwise enjoyedunder Section 7 of the Act.Benderwas terminated the morning after he andothers had engaged in a "loud and profane" conversationregarding working conditions with a company official ina public lounge. The alleged justification for Respond-ent's action is that Bender threatened a company supervi-sor.Respondent's disciplinary action was decided on orendorsed by an unidentified company official in Indian-apolis based on a phone conversation (with a possiblereply)with another company supervisor, Meyers, whohad heard about the incident minutes before. Meyers wasat the Dubois terminal to inform drivers about the Com-pany's immediate changeover to a new type of operation,a change opposed by the drivers engaged in the conver-sational confrontation.Within 1-1/2 hours of first learn-551ing of the incident, Meyers directed Terminal ManagerRamey to terminate Bender. He made no attempt tointerviewBender, the other terminal employees whowere present, or any of the other drivers, and he madeno other investigation of Bender's alleged conduct.Anderson and Mills, the two company officials whowitnessed the incident, made no recommendation for dis-ciplinary action and the Respondent presented no evi-dence of any company policy regarding disciplinary ac-tions.Here, I find that the decision to terminate wasbased solely on Bender's alleged statement to Anderson:"if you take my truck, I'll kick your ass," which wasconstrued to be a threat to a company supervisor.Bender denies making that specific comment; however,he admits using a somewhat similar phrase,absent anyprofanity. I do not credit Bender's description of hiscomment to Anderson, and I find that the corroboratingand credible testimony of several witness to the incidentclearly support Anderson's version of the words used.Anderson's testimony makes it clear that he consideredBender (who clearly was the most articulate driver) tobe the principal spokesman for the group of drivers thatattempted to speak with him. His impression was relayedtoMeyers, who made a decision to pursue disciplinaryaction.Anderson also identifiedWilliams as one whowas present and who madea similar "I'llkick your ass"remark as well as other vulgarities. As noted above, noattempt was made to discipline Williams. He was notgiven any admonition for his role in the confrontation,and he was allowed to complete a previously announcedplan to resign, although Respondent had the opportunityto terminate him before he did so, or to otherwise placesome disciplinary-type admonition in his personal file.Although the conversation between Anderson and thedrivers was loud and profane, it was not accompanied byany physical gestures such as the clenching or shaking ofa fist, no invitation to "step outside," and no actual orpotential physical contact. Anderson testified that he was"concerned" but was not "upset" and he remainedaround to talk for 10 or more minutes after Bender hadassumed a peacemakerrole and escorted the more ver-bally abusiveWilliams from the area. Slike offered anapology to Anderson at this time and Anderson other-wise remained seated in an open public lounge in thepresence of two young women from the office. Ander-son,who is 5 feet 11 inches tall and weighs 245 pounds(compared with Bender at 6 feet 1 inch tall and 215pounds), is a former truckdriver and was described as ap-pearing calm and unfrightened. Mills, who had heardBender's remark to Anderson, subsequently had a con-versation with Bender and said he did not feel he was inany danger from Bender.As stated by the Board inConsumers Power Co., 282NLRB 130, 132 (1986):The Board has long held, however, that there arecertain parameters within which employees may actwhen engaged in concerted activities. The protec-tions Section 7 affords would be meaningless werewe not to take into account the realities of industriallifeand the fact that disputes over wages, hours,and working conditionsare amongthe disputes 552DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmost likely to engender ill feelings and strong re-sponses. Thus, when an employee is discharged forconduct that is part of the res gestae of protectedconcerted activities, the relevant question is wheth-er the conduct is so egregious as to take it outsidethe protection of the Act, or of such a character asto render the employee unfit for further service.Here, Anderson and Mills, the two supervisors actual-ly present during the confrontation, did not take thematter so seriously that they recommended disciplinaryaction. SupervisorMeyers, however, initiated a phonecall to other managerial personnel at company headquar-ters and then he instructed TerminalManagerRamey tofire Bender. Meyers did so without benefit of any mean-ingful investigation and within only a few minutes offirst learning of the incident. Respondent also failed toconsider the use of the same language by Williams suffi-ciently egregious as to warrant even an admonition forhis personal file and it also failed to react to ManagerRamey's offer to fight and driver Bowman's acceptanceof that offer as egregious conduct that would warrantsome disciplinary action against them, thereby indicatingthatRespondent has substantial discretion in choosinghow it would respond to Bender's conduct.Under these circumstances, I conclude that Respond-ent'sdecision to discharge Bender was arbitrary, dis-criminatory, and capricious, and I infer that it would nothave occurred were it not for Bender's protected con-certed protests about conditions of employment. Re-spondent seized on an incident in which an employeeused a profane colloquialism and construed his statementas threatening, insubordinate conduct in order to get ridof an apparent leader of the drivers who had raised ques-tions about its planned changes in working conditions.Respondent imposed the most severe penalty possible,discharge, rather than some lesser degree of disciplinethatwould have permitted Bender toremain as an em-ployee still in a position to speak out under the protec-tion of the Act.I find that the words used by Bender were not accom-panied by any other threats, actions, or circumstancesthatwere understood by Anderson to be a threat of anactualphysical confrontation. I find further that thephrase "I'll kick your ass" (and variations thereof) is aprofane colloquialism used commonly to verbalize thespeaker's desire to prevail over another person or group.Its apparent usage in this respect has been accepted byprominent sports and political figures and, standing alonein its ordinaryusage,itdoes not convey a threat ofactual physical harm.Accordingly, I find that the record fails to show thatBender's conduct was so egregious as to lose the protec-tion of the Act or of such a character as to render himunfit for further service. I conclude that the counsel forthe General Counsel has met his overall burden of proofand has persuasively shown that Respondent's dischargeof Bender violates Section 8(a)(1) of the Act as alleged.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.By discharging James E. Bender on12 September1986, Respondent engaged in an unfairlabor practice inviolationof Section 8(a)(1) of the Act.THE REMEDYHaving found that Respondent has engaged in anunfair labor practice, it is recommended that the Re-spondent be ordered to cease and desist therefrom and totake the affirmative action described below, which is de-signed to effectuate the policies of the Act.With respect to the necessary affirmative action, it isrecommended that Respondent be ordered to reinstateJames E. Bender to his former job or, to a substantiallyequivalent position, without prejudice to his seniority orother rights and privileges previously enjoyed, and makehim whole for any loss ofearningshe may have sufferedbecause of the discrimination practiced against him bypayment to him of a sum of money equal to that whichhe normally would have earned from the date of the dis-crimination to the date of reinstatement, in accordancewith the method set forth in F. W.Woolworth Co.,90NLRB 289 (1950), with interest as computed inNew Ho-rizons for the Retarded,283 NLRB 1173 (1987),3 and thatRespondent remove from its files any reference to thedischarge and notify him in writing that this has beendone and that evidence of this unlawful discipline willnot be used as a basis for future personnel action againsthim.Otherwise, it is not considered to be necessary that abroad orderbe issued.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed4ORDERThe Respondent, Leasco, Inc., Dubois, Pennsylvania,its officers, agents, successors, and assigns, shall1.Cease and desist from(a)Discharging any employee for activity protectedby Section 7 of the Act.(b) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer James E. Bender immediate and full reinstate-ment and make him whole for the losses he incurred as aresult of thediscrimination against him in the mannerspecified in the remedy section of this decision.(b)Remove from its files any reference to the dis-charge, of James E. Bender on 12 September 1986, andsUnderNew Horizons for the Retarded,interest is computed at the"short-term Federal rate for the underpayment of taxes as set out in the1986 amendmentto 26 U S.C § 6621.Interestaccrued before 1 January1987 (the effective date of theamendment) shall becomputed asin Flori-da Steel Corp.,231 NLRB 651 (1977)* If no exceptions are filed asprovided by Sec. 102 46 of theBoard'sRules and Regulations, the findings,conclusions,and recommendedOrdershall, asprovidedin Sec 102.48of the Rules, be adopted by theBoard andallobjectionsto them shall be deemedwaived for all pur-poses LEASCO, INC.notify him in writing that this has been done and thatevidence of this unlawful discharge will not be used as abasis for future personnel actions against him.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying,all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d) Post at its Dubois, Pennsylvania facility, copies ofthe attached notice marked "Appendix."s Copies of thenotice, on forms provided by the Regional Director forRegion 6, after being signed by the Respondent's author-ized representative, shall be posted by the Respondentimmediately on receipt and maintained for 60 consecu-tivedays in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board" shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government553The National LaborRelationsBoard has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rightsTo organizeTo form, join,or assist any unionTo bargain collectively through representativesof their own choiceTo act together for othermutual aidor protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOT discharge any employees for engagingin activities protected by Section 7 of the Act.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise ofthe rights guaranteed them by the Act.WE WILL offer to James E. Bender immediate and fullreinstatement and make him whole for any losses he mayhave incurred as a result of our discrimination againsthim in the manner specified in the remedy section of thisdecision.WE WILL remove from our files any reference to thedischarge of James E. Bender on 12 September 1986 andnotify him in writing that this has been done and thatevidence of this unlawful discharge will not be used as abasis for future personnel actions against hun.LEASCO, INC.